DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 11/24/2020
Claims 1, 12, 17 are amended.
Claims 1 – 20 are presented for examination.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 

Response to Arguments

Claim Rejections - 35 USC § 103
2. The Applicant has amended claim 1, 12 and 17 and after characterizing the art of record the Applicant argues that the prior art does not teach the claim as amended.

In response the argument is persuasive. The grounds of rejection presented in the previous Office action did not include prior art that teaches the amended claim language. Therefore the rejection presented in the prior Office action is withdrawn. Nevertheless; a new grounds of rejection is presented below.

End Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 2, 12, 13, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Corlett_2007 (20078/0050234) in view of Botea_2019 (2019/0057338) in view of Anami_2008 (A text based approach to content based information retrieval for Indian medicinal plants, International Journal of Physical Sciences – December 2008) in view of Pietsch_2012 (Matthias Pietsch (2012). GIS in Landscape Planning, Landscape Planning, Dr. Murat Ozyavuz (Ed.), ISBN: 978-953-51-0654-8, InTech, Available from: http://www.intechopen.com/books/landscape-planning/gis-inlandscape- planning) in view of Advanced_Search_USDA_PLANTS_2017 (archived from wayback machine archive dated June 8 2017 downloaded from https://web.archive.org/web/20170608061118/https://plants.usda.gov/adv_search.html).

Claim 1. Corlett_2007 teaches “A computer-implemented method for design the computer implemented method (Figures 1, 2, 3), comprising: receiving, from at least one client device associated with at least one user (Figure 1A, 104a “client” 108 “web collaboration software”; Figure 1B 86  “web design, criteria (par 7: “… the user responds to a series of design project questions… the system then generates a set of design plans based on the selected images and the response to the questions”); utilizing, via an environmental modeling server, the design criteria to query databases (Figures 1A: database 112 server 112;  Figure 1B: image database 84; Figure 2A, B landscape feature and image database 112d, horticulture plant database 112e) wherein a subset of databases comprises an organic database (par 35: “… horticulture plant database 112e; Figure 15B landscape images database > Plants) wherein the organic database comprises records associated with plants ( Figure 15B landscape images database > Plants: an image of a plant is a record associated with a plant. Par 35: “horticulture plant database 122e: a database that contains information about plant horticulture contains records associated with the practice of cultivation and management of the plants in the database. Therefore records associated with plants.), and  
obtaining, via the environmental modeling server (Figure 1A: 112 server, 114 database, B, C; Figure 2 122: “application server” provides access to databases; Figure 3: 122) a landscaping mode (Figure 14E “hardscape” Figure 14K “… ornamental… Ivy… ground cover… flowering trees…”); Obtaining via the environmental modeling server (Figure 1A: 112 server, 114 database, B, C; Figure 2 122: “application server” provides access to databass, Figure 3: 122) an agricultural mode (Figure 14J “vegetables, fruits”; 14K “citrus fruit… vegetables… berries…Herbs…”); Obtaining via the environmental modeling server (Figure 1A: 112 server, 114 database, B, C; Figure 2 122: “application server” provides access to databases, Figure 3: 122)  an architecture mode (Figure 14B “architectural drawings”); Obtaining via the environmental modeling server (Figure 1A: 112 server, 114 database, B, C; Figure 2 122: “application server” provides access to databases, Figure 3: 122)  a budget range (Figure 14 A “budget range”);
Deriving via the environmental modeling server (Figure 1A: 112 server, 114 database, B, C; Figure 2 122: “application server” provides access to databases, Figure 3: 122)   one or more project requirements from the obtained landscaping mode, the obtained agricultural mode, and the obtained architecture mode (par 47: “… identifies the areas that require heavy irrigation… “; par 48: “… bill of materials…”); and via the environmental modeling server    adesign team (par 32: “design team”) 

Corlett_2007 does not teach “generating via the 

nor “a legal database, and a geographic information system (GIS) database” nor “wherein the legal database comprises laws, rules, and regulations for state, county, local, federal, and international jurisdictions, and wherein the GIS database comprises a record of geographical coordinates, zoning categories, climate information, soil information, and landscape/terrain information.”

Botea_2019; however, makes obvious “generating via the environmental  (abstract: “a method, computer system, and computer program product for building a team to work on an opportunity… 

Corlett_2007 and Botea_2019 are analogous art because they are from the same field of endeavor called decision making/team project. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Corlett_2007 and Botea_2019. The rationale for doing so would have been that Corlett_2007 teaches to have a team of designers working on a client’s landscape design opportunity. Botea_2019 teaches to select team members based on a plurality of team member candidate evidence data in order to have the best person fill the role (par 29). Therefore it would have been obvious to combine Corlett_2007 and Botea_2019 for the benefit of having a team of designers that are the best person to fill the role (par 29) to obtain the invention as specified in the claims.

Corlett_2007 and Botea_2019 does not teach “and a medical database” nor “wherein the medical database comprises medical applications for the pants” nor “a legal database, and a geographic information system (GIS) database” nor “wherein the legal database comprises laws, rules, and regulations for state, county, local, federal, and international jurisdictions, and wherein the GIS database comprises a record of geographical coordinates, zoning categories, climate information, soil information, and landscape/terrain information.”



Anami_2008 teaches “and a medical database” and “wherein the medical database comprises medical applications for the pants” (Figure 3 database, webserver, medicinal plant data collection, medicinal 

Corlett_2007 and Botea_2019 and Anami_2008 are analogous art because they are from the same field of endeavor called databases. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Corlett_2007 and Anami_2008. The rationale for doing so would have been that Corlett_2007 teaches to include Herbs in the design of landscape and to store information about plants in a horticultural database and explicitly teaches to include Herbs and Anami_2008 teaches that it is important, yet difficult task to identify medicinal plant species but doing so is helpful in the management of medicinal plants in the preparation of home medicine (abstract). Anami_2008 also explicitly teaches herbs stored in a database and lists their medical application (Table 1). Therefore it would have been obvious to combine Corlett_2007 and Anami_2008 for the benefit of identifying which herbs in the horticultural database are medicinal in order to manage medicinal plants to obtain the invention as specified in the claims.

Corlett_2007 and Botea_2019 and Anami_2008 does not teach “a legal database, and a geographic information system (GIS) database” nor “wherein the legal database comprises laws, rules, and regulations for state, county, local, federal, and international jurisdictions, and wherein the GIS database comprises a record of geographical coordinates, zoning categories, climate information, soil information, and landscape/terrain information.”


Pietsch_2012; however, teaches “and a geographic information system (GIS) database” (page 55 introducation, page 57, Figure 4) and “and wherein the GIS database comprises a record of geographical coordinates, zoning categories, climate information, soil information, and landscape/terrain information” (Figure 15, Figure 16, page 63 section 3.1: “… images with coordiantes are stored…”).

Corlett_2007 and Botea_2019 and Anami_2008 and Pietsch_2012 are analogous art because they are from the same field of endeavor called databases/datasets. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Corlett_2007 and Pietsch_2012
The rationale for doing so would have been that Corlett_2007 teaches to use computers for landscape design and Pietsch_2012 teaches that GIS can be used to improve landscape design.
Therefore it would have been obvious to combine Corlett_2007 and Pietsch_2012 for the benefit of helping with landscape design to obtain the invention as specified in the claims.


While Pietsch_2012 explicitly teaches that landscape planning involves “executive agencies” such as “conservation authorities” and “relevant government departments” and “municipalities” and involve “integration into town and county planning” (fig 3) and that landscape planning involves environmental impact analysis (page 61 section 2.3) and that landscape planning “is an instrument that is always tied in with the formal legal planning process” and that environmental impact analysis “is the legally binding part of the planning process” (page 59) and includes “compliance, enforcement and environmental auditing (page 59) which would properly imply to one of ordinary skill in the art that legal information should be gathered during landscape planning/design; Corlett_2007 and Botea_2019 and Anami_2008 and Pietsch_2012 does not explicitly teach “a legal database” nor “wherein the legal database comprises laws, rules, and regulations for state, county, local, federal, and international jurisdictions,

Advanced_Search_USDA_PLANTS_2017; however, makes obvious “a legal database” and “wherein the legal database comprises laws, rules, and regulations for state, county, local, federal, and international jurisdictions (page 1 and 2: the database includes information for US, Canada, France, Denmark as well as US states and counties. The legal database (page 2) also lists federal, state, regional, and international noxious status and wetland indicators for plants. Noxious and wetland indicator would imply to one of ordinary skill in the art that the database comprises laws, rules, and regulations for state, county local, federal, and international jurisdictions because noxious plants and wetlands are strictly regulated for example, by the U.S. Environmental Protection Agency which operates according to and in an environment of laws, regulations, and rules.)

Corlett_2007 and Botea_2019 and Anami_2008 and Pietsch_2012 and Advanced_Search_USDA_PLANTS_2017 are analogous art because they are from the same field of endeavor called data/datasets used in designs. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Pietsch_2012 and Advanced_Search_USDA_PLANTS_2017. The rationale for doing so would have been that Pietsch_2012 teaches that environmental planning is influenced by laws and policies of various jurisdictions (page 58 section 2.2.1 par 1) and that the process requires an assessment of compliance (page 59) and that “landscape envelope planning… is an instrument that is always tied in with the formal legal planning process” and that the EIA “is the legally binding part of the planning” (page 59) and that includes “conservation authorities”, “relevant government departments”, and “municipalities” and involve “integration into town and country planning” (Fig. 3) and that “the key is to identify the significant impact in an assessment that covers” legal requirements such as “annex I of the Habitats Directive” and “Article 4(2) of the Birds Directive” (page 60 par 1). Therefore it would have been obvious to combine Pietsch_2012 and Advanced_Search_USDA_PLANTS_2017 for the benefit of assessing the landscape 


Claim 12. The limitations of claim 12 are substantially the same as those of claim 1 and are rejected due to the same reason as outlined above for claim 1. Corlett_2007  teaches the additional limitations of:  “An electronic computing device comprising: a processor; a memory coupled to the processor, the memory containing instructions, that when executed by the processor, perform the steps of:” (Figure 1, 2, 3; par 6; par 32: “… processor, some memory, a persistent storage device… the main computer is a typical computer system with at least one processor, memory and some form of persistent storage, that executes one or more pieces of software…”): Utilizing a design criteria to query a database (par 7: “… the user responds to a series of design project questions… the system then generates a set of design plans based on the selected images and the response to the questions”; Figures 1A: database 112 server 112;  Figure 1B: image database 84; Figure 2A, B landscape feature and image database 112d, horticulture plant database 112e; the images are part of the design criteria and they come from a database).

Claim 17. The limitations of claim 17 are substantially the same as those of claim 1 and are rejected due to the same reason as outlined above for claim 1. Corlett_2007  teaches the additional limitations of:  “A computer program product for design, for an electronic computing device comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause to cause the electronic computing device to” (Figure 1, 2, 3; par 6; par 32: “… processor, some memory, a persistent storage device… the main computer is a typical computer system with at least one processor, memory and some form of persistent storage, that Utilizing a design criteria to query a database (par 7: “… the user responds to a series of design project questions… the system then generates a set of design plans based on the selected images and the response to the questions”; Figures 1A: database 112 server 112;  Figure 1B: image database 84; Figure 2A, B landscape feature and image database 112d, horticulture plant database 112e; the images are part of the design criteria and they come from a database)


Claims 2, 13, 18. Corlett_2007 and Botea_2019 and Anami_2008 and Pietsch_2012 and Advanced_Search_USDA_PLANTS_2017 teach all the limitation of claims 1, 12, 17 as outlined above. Corlett_2007 also teaches (claim 2) “Further comprising generating via the environmental modeling server (Figure 1A: 112 server, 114 database, B, C; Figure 2 122: “application server” provides access to databases; Figure 3: 122)  a proposed construction team” and (Claim 13) “wherein the memory further comprises instruction, that when executed by the processor, perform the step of, generating a proposed construction team” and (Claim 18) “further comprising program instruction executable by a processor to cause the electronic computing device to generate a proposed construction team” (Figure 19 block 680: “contractor referral introduction”; par 56: “… the client is introduced to the contractor referral process that is part of the on-line design system in accordance with the invention…”).


(2) Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Corlett_2007 (20078/0050234) in view of Botea_2019 (2019/0057338) in view of Anami_20008 and Pietsch_2012 and Advanced_Search_USDA_PLANTS_2017 in view of Caplan_2005 (2005/0096950).

Claims 3, 14.  Corlett_2007 and Botea_2019 and Anami_2008 and Pietsch_2012 and Advanced_Search_USDA_PLANTS_2017 teach all the limitation of claims 1, 12 as outlined above. Botea_2019 teaches (claim 3) “further comprising generating via the environmental modeling server (Figure 1A: 112 server, 114 database, B, C; Figure 2 122: “application server” provides access to databases; Figure 3: 122) a proposed team” and
(claim 14) “wherein the memory further comprises instructions, that when executed by the processor, perform the step of, generating a proposed  team” (abstract: “… building a team to work on an opportunity…”).

Corlett_2007 and Botea_2019 and Caplan_2005 are analogous art because they are from the same field of endeavor called decision making systems/methods. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Corlett_2007 and Caplan_2005.
The rationale for doing so would have been that Corlett_2007 teaches to have a “manager” (par 3) and that there is a client for the design work and that there is a “need for control of the client experience” (par 3). Caplan_2005 teaches that customer relationship management has been recognized as a major opportunity (par 6) and that in preferred embodiments to begin with development of a strategy team that includes a leader which works with decision makers and also includes a task manager (par 73). Therefore it would have been obvious to combine Corlett_2007 and Caplan_2005 for the benefit of having people which can control the client experience and manage tasks to obtain the invention as specified in the claims.


(3) Claims 4, 5, 6, 7, 8, 9, 10, 11, 15, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Corlett_2007 (20078/0050234) in view of Botea_2019 (2019/0057338) in view of Anami_2008 and Pietsch_2012 and Advanced_Search_USDA_PLANTS_2017 in view of Koutsorodi_2018 (2018/0027725).

Claims 4, 15, 19. Corlett_2007 and Botea_2019 and Anami_2008 and Pietsch_2012 and Advanced_Search_USDA_PLANTS_2017 teach all the limitation of claims 1, 12, 17 as outlined above. While Corlett_2007 clearly teaches horticultural recommendations (Figures 19: 626 “horticultural design” which includes planting designs which include at least citrus fruit, vegetables, berries, herbs (Figure 14K; 14J: “vegetables, fruits”); Corlett_2007 does not explicitly recite an “agricultural.”

Koutsorodi_2018; however, does teach  (Claim 4) “further comprising generating via the environmental modeling server (Figure 1A: 112 server, 114 database, B, C; Figure 2 122: “application server” provides access to databases; Figure 3: 122)  an agricultural recommendation”  and (claim 15) “wherein the memory further comprises instruction, that when executed by the processor, perform the step of, generating an agricultural recommendation” and (claim 19) “further comprising program instructions executable by a processor to cause the electronic computing device to generate an agricultural recommendation” (Figure 2 and 3 teaches a computer, memory, and apps; par 16: “… a farmer… may wish to make a farming decision… decision making on a farm is often dependent on an understanding of a variety of factors from various information sources. As such the farmer may make decisions that prove unprofitable… that do not improve crop yield… implementations described herein enable a precision agriculture system… and provide a recommendation…”).

Corlett_2007 and Botea_2019 and Pietsch_2012 and Advanced_Search_USDA_PLANTS_2017 and Koutsorodi_2018 are analogous art because they are from the same field of endeavor called plants. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Corlett_2007 and Koutsorodi_2018.
The rationale for doing so would have been that Corlett_2007 teaches to grow vegetables (Figure 14) and Koutsorodi_2018 teaches that farmers need help making agricultural decisions and teaches a system/method that takes into consideration a variety of factors and provides a recommendation to the farmer (par 16). Therefore it would have been obvious to combine Corlett_2007 and Koutsorodi_2018 for the benefit of making better decisions that are no unprofitable and improve crop yeild to obtain the invention as specified in the claims.

Claim 5. Corlett_2007 and Botea_2019 and Anami_2008 and Pietsch_2012 and Advanced_Search_USDA_PLANTS_2017 and Koutsorodi_2018 teach all the limitation of claim 4 as outlined above. Corlett_2007 teaches “wherein generating the agricultural recommendation is based on a privacy requirement” (Figure 14D “… privacy concerns…”).

Claim 6. Corlett_2007 and Botea_2019 and Anami_2008 and Pietsch_2012 and Advanced_Search_USDA_PLANTS_2017 and Koutsorodi_2018 teach all the limitation of claim 4 as outlined above. Corlett_2007 “wherein generating the agricultural recommendation is based on an animal attraction requirement” (Figure 14K: “… hummingbird plants… butterfly plants… wild bird plants…”; Figure 14G “… compatibility concerns… allergic to bee stings…”; Figure 14F “… watching birds…”).

Claim 7. Corlett_2007 and Botea_2019 and Anami_2008 and Pietsch_2012 and Advanced_Search_USDA_PLANTS_2017 and Koutsorodi_2018 teach all the limitation of claim 4 as outlined above. Corlett_2007 teaches “wherein generating the agricultural recommendation is based on a maintenance requirement” (Figure 14J “… maintenance… maintenance requirements…”).

Claim 8. Corlett_2007 and Botea_2019 and Anami_2008 and Pietsch_2012 and Advanced_Search_USDA_PLANTS_2017 and Koutsorodi_2018 teach all the limitation of claim 4 as outlined above. Corlett_2007 teaches “wherein generating the agricultural recommendation is based on climate” (Figure 14K: “… drought tolerant…”). Koutsorodi_2018 also teaches “wherein generating an agricultural recommendation is based on climate” (par 60).

Claim 9. Corlett_2007 and Botea_2019 and Anami_2008 and Pietsch_2012 and Advanced_Search_USDA_PLANTS_2017 and Koutsorodi_2018 teach all the limitation of claim 4 as outlined above. Koutsorodi_2018 teaches “wherein generating the agricultural recommendation is based on geographic region” (par 51: “as shown in FIG. 4, process 400 may include receiving farm-related information…. In some implementations, the farm-related information may include… a geographic location of the farm…”).

Claim 10. Corlett_2007 and Botea_2019 and Anami_2008 and Pietsch_2012 and Advanced_Search_USDA_PLANTS_2017 and Koutsorodi_2018 teach all the limitation of claim 4 as outlined above.  Corlett_2007 teaches “wherein generating an agricultural recommendation is based on a jurisdiction” (Figure 14 A: “… HOA, CC&R or other authority that may impose restrictions on your landscape design…”; Figure 14B: “… property’s parcel # (this is the number the county uses to identify your property…”).


Claims 11, 16, 20. Corlett_2007 and Botea_2019 and Anami_2008 and Pietsch_2012 and Advanced_Search_USDA_PLANTS_2017 and Koutsorodi_2018 teach all the limitation of claims 4, 15, 19 as outlined above. Corlett_2007 teaches  (Claim 11) “further comprising generating via the environmental modeling server (Figure 1A: 112 server, 114 database, B, C; Figure 2 122: “application server” provides access to databases; Figure 3: 122)  a rendering of the agricultural recommendation” and (claim 16) “wherein the memory further comprises instructions, that when executed by the processor, perform the step of, generating a rendering of the agricultural recommendation” and (claim 20) “further comprising program instructions executable by a processor to cause the electronic computing device to generate a rendering of the agricultural recommendation” (Figure 13; par 34: “… the designer may display the current draft…”; Figure 19 block 674: “planting plan review”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN S COOK/Primary Examiner, Art Unit 2127